Citation Nr: 1732916	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  06-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a right eye injury and service-connected hypertension.

4.  Entitlement to an initial compensable rating for an eating disorder.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to an apportionment of the Veteran's VA benefits for his mother during his period of incarceration.  




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to March 1999 and from February 2003 to January 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah; a December 2008 rating decision issued by the Appeals Management Center (AMC) in Washington, District of Columbia; and a March 2010 rating decision, an August 2010 determination, and a February 2011 rating decision issued by the RO in Montgomery, Alabama.  Jurisdiction is currently with the RO in Montgomery, Alabama.

The issues of entitlement to service connection for a psychiatric disability and an acquired sleep disorder were before the Board in December 2008 at which time they were remanded for additional evidentiary development.  A review of the record shows that the Agency of Original Jurisdiction (AOJ) complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that in the Veteran's July 2012 substantive appeal for the issue of entitlement to service connection for headaches, he requested a Board hearing.  However, in correspondence received in February 2014 and September 2016, the appellant indicated that he wished to cancel his request for a Board hearing.  In light of the forgoing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As detailed above, the issues of entitlement to service connection for a psychiatric disability and an acquired sleep disorder were remanded by the Board in December 2008.  Pursuant to the remand directives, the Veteran was to be afforded a VA examination and an opinion regarding the nature and etiology of the claimed conditions was to be obtained.

A review of the record indicates that the Veteran was scheduled for the requested VA examination.  The appellant failed to report for the examination.  However, the Board notes that the Veteran is incarcerated and the facility in which he is currently located would not transport him to the examination.  The Board observes that VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examinations.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and asking their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination, if possible.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

It is unclear, however, if the facility would be able to perform a VA medical examination in conjunction with Veteran's service-connection claims.  Further, there is no indication that efforts were made to send a VA examiner to the facility to conduct the examination.  As such, the Veteran should be scheduled for an additional VA examination while incarcerated.  If a VA examination cannot be arranged, a VA medical opinion based on the Veteran's available medical treatment records should be obtained.

With regard to the Veteran's claim of service connection for headaches, the Veteran initially asserted that his current headache disability was related to an in-service right eye injury while stationed in Iraq in 2003.  He also reported that the condition is secondary to his service-connected hypertension.  Most recently, the Veteran indicated that his headache disability had its onset during military service and has persisted since that time. 

The Board observes that records from the Martin Army Hospital dated in June 2003 note complaints of headaches.  Additionally, service treatment records dated in September 2003 demonstrate complaints of headaches.  The Board acknowledges that the VA examiner who conducted the July 2004 VA examination opined that the Veteran had headaches due to an in-service right eye injury.  However, medical records regarding the injury are not of record.  Notably, in the June 2003 records from the Marin Army Hospital, it was reported that the Veteran's treatment records from Iraq via LRMC in Germany were not provided.  On remand, outstanding service treatment records must be obtained.

The Board notes that in the December 2008 rating decision, the AMC granted service connection for an eating disorder and assigned a noncompensable disability rating, effective January 29, 2004.  In February 2009, the Veteran filed a notice of disagreement with the assigned disability rating.  The record currently available to the Board does not show that a Statement of the Case has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

In the February 2011 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for hypertension.  The Veteran filed a timely notice of disagreement in April 2011.  However, a SOC has not been issued.  This must be accomplished on remand.  See Manlincon, supra.

Lastly, the issue of entitlement to apportionment of the Veteran's VA benefits is inextricably intertwined with the service connection claims remanded herein as a grant of the claims would have a direct impact on the apportionment claim.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the apportionment claim should be held in abeyance, pending resolution of the service connection claims discussed above.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran addressing the issues of entitlement to an initial compensable rating for an eating disorder and entitlement to a rating in excess of 10 percent for hypertension.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Attempt to obtain any outstanding service treatment records, to include any additional records from the Veteran's 2003 treatment in Iraq and the Landstuhl Regional Medical Center in Germany.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  All efforts to obtain service treatment records should be documented in the claims folder.

3.  If the additional service treatment records do not show an in-service right eye injury, then, schedule the Veteran for a VA examination to determine the nature and etiology of his headache disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  If the RO is unable to make arrangements for an examination due to the Veteran's incarceration, obtain a medical opinion from a suitably qualified VA examiner.

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was caused by his service-connected hypertension?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's headache disability has been aggravated by his service-connected hypertension?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the reported headaches noted during service, and the relationship, if any, to any current headache disability.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability and acquired sleep disorder.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  If the RO is unable to make arrangements for an examination due to the Veteran's incarceration, obtain a medical opinion from a suitably qualified VA examiner.

The examiner should identify all psychiatric disabilities diagnosed since February 2004 that meet the criteria for a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

The examiner should provide opinions for the following:

(a) Did a psychiatric disability clearly and unmistakably exist prior to the Veteran's active service?

(b) If a psychiatric disability is found to have clearly and unmistakably existed prior to active service, is it also clear and unmistakable that such disability was NOT aggravated (permanently worsened beyond its natural progress) by active service?

(c) If a psychiatric disability did not clearly and unmistakably exist prior to military service, is it least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise related to such service?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

(d)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired sleep disorder was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the treatment for a sleep disorder and psychiatric disabilities during military service.  The examiner must also discuss post-service medical records diagnosing polysubstance abuse and malingering and ruling out PTSD and other psychiatric disabilities.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




